"Shaw, C. J.
The only question is, for what sum, according to the finding of the jury, judgment shall be entered.
In cases of fire insurance, the assured is entitled to the amount of the real loss sustained by him, if it be within the amount insured, without regard to the distinction between a total and a partial loss, as in cases of marine insurance. Liscom v. Boston Mutual Fire Ins. Co. 9 Met. 205. In the present case, the insurance was $500 on the house, which was valued at $750, and $500 on furniture, which was not valued. By the charter of the defendants, (St. 1829, c. 72,) they cannot insure to an amount exceeding three fourths of the value of the property insured; and they, in the rules and regulations adopted by them, reserved a right to have a valuation made anew, in case of loss, without regard to the valuation in the policy. The jury have found the value of the house to be $600, and of the furniture $400; and it is conceded by the defendants, that the actual loss, on each *557subject, exceeded the amount insured. We are of opinion, therefore, that the plaintiff is entitled to recover three fourths of these two sums, to wit, $450 on the house, and $300 on the furniture, with interest; and the verdict is to be amended, and judgment to be entered, accordingly.